        Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 1 of 20




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  ELECTRONIC FRONTIER
  FOUNDATION,

                         Plaintiff,

                 v.                               Civil Action No. 19-2578 (TFH)

  UNITED STATES DEPARTMENT OF
  HOMELAND SECURITY,

                         Defendant.


                      MEMORANDUM IN SUPPORT OF DEFENDANT’S
                         MOTION FOR SUMMARY JUDGMENT

       This case involves two Freedom of Information Act (“FOIA”) requests submitted by

Plaintiff to Defendant United States Department of Homeland Security (“DHS”), more specifically

to the U.S. Customs and Border Protection (“CBP”) and the U.S. Immigration and Customs

Enforcement (“ICE”). Both CBP and ICE undertook appropriate efforts to search for and provide

all reasonably segregable records, and have withheld only information that is properly exempt

from release under 5 U.S.C. §§ 552 (b)(5), (b)(6), (b)(7)(C), and (b)(7)(E). As explained herein,

in the attached Statement of Facts, declaration of Fernando Pineiro (“Pineiro Decl.”), declaration

of Patrick A. Howard (“Howard Decl.”), accompanying exhibits, and ICE’s Vaughn Index, no

questions of material fact remain, and DHS is entitled to judgment as a matter of law.

                                      STATEMENT OF FACTS

       Defendant hereby incorporates the Statement of Material Facts Not in Genuine Dispute

and the declarations and exhibits referenced therein, filed contemporaneously with this
        Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 2 of 20




Memorandum to support both CBP and ICE’s search for, review, and processing of responsive

records under the FOIA.

                                       LEGAL STANDARD

       Summary judgment is appropriate when there is “no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A material fact

is one that “might affect the outcome of the suit under the governing law.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary judgment must demonstrate

an absence of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Once the movant has met its burden, the non-movant “may not rest upon the mere

allegations or denials of his pleading, but . . . must set forth specific facts showing that there is a

genuine issue for trial.” Anderson, 477 U.S. at 248.

       “FOIA cases are typically and appropriately decided on motions for summary judgment.”

Benjamin v. Dep’t of State, 178 F. Supp. 3d 1, 3 (D.D.C. 2016), aff’d, 2017 WL 160801 (D.C. Cir.

Jan. 3, 2017) (quoting Moore v. Bush, 601 F. Supp. 2d 6, 12 (D.D.C. 2009)). A defendant is

entitled to summary judgment in a FOIA case if it demonstrates that no material facts are in dispute,

that it has conducted an adequate search for responsive records, and that each responsive record

that it has located either has been produced to the plaintiff or is exempt from disclosure. See, e.g.,

Weisberg v. Dep’t of Justice, 627 F.2d 365, 368 (D.C. Cir. 1980). To meet its burden, a defendant

may rely on reasonably detailed and non-conclusory declarations. See, e.g., McGehee v. CIA, 697

F.2d 1095, 1102 (D.C. Cir. 1983); Santana v. Dep’t of Justice, 828 F. Supp. 2d 204, 208 (D.D.C.

2011); Allen v. U.S. Secret Serv., 335 F. Supp. 2d 95, 97 (D.D.C. 2004).




                                                  2
        Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 3 of 20




                                          ARGUMENT

   I.      CBP AND ICE CONDUCTED REASONABLE AND ADEQUATE SEARCHES
           FOR RECORDS RESPONSIVE TO PLAINTIFF’S REQUESTS

        CBP and ICE conducted reasonable and adequate searches for records responsive to

Plaintiff’s requests. Under FOIA, an agency is obligated to conduct a search that is “reasonably

calculated to uncover all relevant documents.” Weisberg v. Dep’t of Justice, 705 F.2d 1344, 1351

(D.C. Cir. 1983); see also Oglesby v. Dep’t of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990) (“[T]he

agency must show that it made a good faith effort to conduct a search for the requested records,

using methods which can be reasonably expected to produce the information requested.”); Media

Research Ctr. v. Dep’t of Justice, 818 F. Supp. 2d 131, 137 (D.D.C. 2011). A reasonable search

is one that covers those locations where responsive records are likely to be located. Oglesby, 920

F.2d at 68. To satisfy its obligation, “the agency must show that it made a good faith effort to

conduct a search for the requested records, using methods which can be reasonably expected to

produce the information requested.” Id.

        Where an agency affidavit attests that a reasonable search was conducted, the agency is

entitled to a presumption of good faith. Defenders of Wildlife v. Dep’t of Interior, 314 F. Supp. 2d

1, 8 (D.D.C. 2004). “An agency fulfills its obligations under FOIA if it can demonstrate beyond

material doubt that its search was ‘reasonably calculated to uncover all relevant documents.’”

Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321, 325 (D.C. Cir. 1999) (quoting Truitt v. Dep’t

of State, 897 F.2d 540, 542 (D.C. Cir. 1990)). FOIA does not require that an agency search every

division or field office on its own initiative in response to a FOIA request if responsive documents

are likely to be located in a particular place. Kowalczyk v. Dep’t of Justice, 73 F.3d 386, 388 (D.C.

Cir. 1996); Marks v. Dep’t of Justice, 578 F.2d 261, 263 (9th Cir. 1978). Nor does the FOIA

require that an agency search every record system. Oglesby, 920 F.2d at 68.


                                                 3
        Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 4 of 20




        CBP – Search

        Based on the records sought by Plaintiff, the CBP FOIA division tasked the following

offices to conduct searches: the Office of Field Operations, the United States Border Patrol, and

the Air and Marine Operations. Howard Decl. at ¶ 17. These three offices are responsible for

exercising CBP’s law enforcement authority at the border. Id. at ¶ 18. Because Plaintiff’s request

sought records relating to CBP’s use of certain law enforcement techniques on vehicles crossing

the border, these three offices were deemed the most likely to possess records responsive to

Plaintiff’s request. Id.

        CBP conducted an initial search which included consultations with relevant subject-matter

experts and field personnel who, based on their position and experience, were expected to be

familiar with any policies, procedures, training materials or manuals relating to the use of GPS

tracking devices on vehicles crossing the border. Howard Decl. at ¶ 19. This initial search yielded

no responsive records. Id.

        The Office of Field Operations operates eighteen Field Offices that are responsible for

managing ports of entry within their geographic area of responsibility, plus an additional

Preclearance Field Office responsible for managing CBP’s preclearance locations in foreign

countries. Howard Decl. at ¶ 22. Given that Plaintiff’s request sought records relating to the use

of GPS tracking devices on vehicles crossing the border, CBP conducted a supplemental search of

the eighteen geographical Field Offices. 2 Id. at ¶ 23. Each of these Field Office conducted a

search for records, including a search of electronic files. Id. at ¶ 24. This supplemental search



2
 CBP did not conduct a search by the Preclearance Field Office because preclearance locations
do not generally inspect vehicles crossing the border and, therefore, would not be reasonably
expected to have any responsive records. Howard Decl. at ¶ 23.


                                                4
        Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 5 of 20




identified 49 records. Id. at ¶ 25. Upon further review 45, of those 49 records, were deemed non-

responsive because they did not constitute policies, procedures, training manuals, or training

materials regarding the use of GPS tracking devices on vehicles crossing the border. Id. at ¶ 29.

         CBP has provided a detailed description of the search method utilized and the locations

searched. CBP has satisfied its burden of demonstrating that it conducted a “reasonable” and

adequate search in response to the request framed by Plaintiff. See e.g. Iturralde v. Comptroller

of Currency, 315 F.3d 311, 315 (D.C. Cir. 2003) (“the adequacy of a FOIA search is generally

determined not by the fruits of the search, but by the appropriateness of the methods used to carry

out the search.”).   Based on the above, it is clear that CBP “made a good faith effort to conduct

a search for the requested records, using methods which can be reasonably expected to produce

the information requested.” Oglesby, 920 F.2d at 68.

       ICE - Search

       Given the records sought by Plaintiff, ICE determined that the office likely to have

responsive records would be Homeland Security Investigations (“HSI”). Pineiro Decl. at ¶ 26.

ICE explains that HSI’s Records and Disclosure Unit FOIA point of contact, a subject matter

expert on HSI’s activities, determined that two divisions, within HSI, were the most likely to have

responsive records: Operational Technology and Cyber Division (“OTCD”) and the Policy,

Planning and Records Management (“PPRM”). Id. at ¶ 27. A special agent with OTCD conducted

a search of the shared drives and network hard drives. Id. A special agent with PPRM conducted

a search of HSI’s intranet and HSI’s Technical Operations Handbook using the search terms

“GPS” and “tracking.” Id. Three documents were located as a result of these searches. Id. These

three documents were withheld in full pursuant to FOIA Exemption 7(E).




                                                5
        Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 6 of 20




       ICE explains that the reason it did not find more records responsive to Plaintiff’s request

is “because HSI does not have policies or procedures regarding the use of GPS tracking devices

on vehicles specifically crossing the borders or training manuals or training materials on the use

of GPS tracking on vehicles specifically crossing the border.” Pineiro Decl. at ¶ 29. Plaintiff’s

FOIA request specifically sought records related to vehicles crossing the borders; HSI does not

have such records. Id.

       ICE subsequently tasked the Office of the Principal Legal Advisor (“OPLA”) to conduct a

comprehensive search. Id. at ¶ 31. OPLA conducted searches of shared drives, network hard

drives, and email accounts using the search terms “Ignjatov,” “GPS,” “border,” “Jones,” “tracker,”

and “tracking.” Id. at ¶ 32. Approximately 9000 pages of potentially responsive records were

located. Id. The responsive records were reviewed, processed and released to Plaintiff on

December 30, 2019, March 5, 2020, and July 5, 2020. Id. The vast majority of the records located

by OPLA were deemed non-responsive, as they related to the use of GPS tracking in general, and

not the use of GPS tracking as it relates to vehicles crossing the borders. Id. at ¶ 33.

       Likewise ICE has provided a detailed description of the search method utilized, the

locations searched and the search parameters used.          ICE has also satisfied its burden of

demonstrating that it conducted a “reasonable” and adequate search in response to the request

framed by Plaintiff. See e.g. Iturralde, 315 F.3d at 315.    Based on the above, it is clear that ICE

“made a good faith effort to conduct a search for the requested records, using methods which can

be reasonably expected to produce the information requested.” Oglesby, 920 F.2d at 68.




                                                  6
         Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 7 of 20




   II.      CBP AND ICE PROPERLY INVOKED FOIA EXEMPTIONS 5, 6, 7(C), AND
            7(E)

         FOIA does not allow the public to have unfettered access to government files. McCutchen

v. Dep’t of Health & Human Servs., 30 F.3d 183, 184 (D.C. Cir. 1994). Although disclosure is the

dominant objective of FOIA, there are several exemptions to the statute’s disclosure requirements.

Dep’t of Def. v. Fed. Labor Relations Auth. (“FLRA”), 510 U.S. 487, 494 (1994). FOIA requires

that an agency release all records responsive to a properly submitted request unless such records

are protected from disclosure by one or more of the Act’s nine exemptions. 5 U.S.C. § 552(b);

Dep’t of Justice v. Tax Analysts, 492 U.S. 136, 150-51 (1989). To protect materials from

disclosure, the agency must show that they come within one of the FOIA exemptions. Pub. Citizen

Health Research Grp. v. FDA, 185 F.3d 898, 904 (D.C. Cir. 1999). “Ultimately, an agency’s

justification for invoking a FOIA exemption is sufficient if it appears ‘logical’ or ‘plausible.’”

Wolf v. CIA, 473 F.3d 370, 374-75 (D.C. Cir. 2007).

         As explained below, and as detailed in CBP and ICE’s declarations and ICE’s Vaughn

Index, both CBP and ICE properly relied on FOIA Exemptions 5, 6, 7(C), and 7(E), to withhold

records, or portions of records, responsive to Plaintiff’s requests.



         A. FOIA Exemption 5

         FOIA Exemption 5 exempts from disclosure “inter-agency or intra-agency memorandums

or letters that would not be available by law to a party other than an agency in litigation with the

agency … ,” See 5 U.S.C. § 552(b)(5). Courts have construed this language to “exempt those

documents, and only those documents, normally privileged in the civil discovery context.” NLRB

v. Sears, Roebuck & Co., 421 U.S. 132, 149 (1975); see also FTC v. Grolier Inc., 462 U.S. 19, 26

(1983); Martin v. Office of Special Counsel, 819 F.2d 1181, 1184 (D.C. Cir. 1987). In applying



                                                  7
        Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 8 of 20




FOIA Exemption 5, CBP and ICE withheld documents under the attorney-client privilege, the

attorney work-product privilege, and the deliberative process privilege, as described below.

       1. CBP and ICE Properly Withheld Information Protected by the Attorney-Client
          Privilege

       CBP and ICE correctly withheld information pursuant to the attorney-client privilege of

FOIA Exemption 5. See Abtew v. U.S. Dep’t of Homeland Sec., 808 F.3d 895, 898 (D.C. Cir.

2015) (noting that FOIA Exemption 5 “incorporates the privileges that the Government may claim

when litigating against a private party, including the governmental attorney-client and attorney

work product privileges, the presidential communications privilege, the state secrets privilege, and

the deliberative process privilege.”).     The attorney-client privilege protects “confidential

communications between an attorney and his client relating to a legal matter for which the client

has sought professional advice.” Mead Data Cent., Inc. v. U.S. Dep’t of Air Force, 566 F.2d 242,

252 (D.C. Cir. 1977). The attorney-client privilege is not limited to the context of litigation. See

id. at 252–53. Rather, it “also protects communications from attorneys to their clients if the

communications ‘rest on confidential information obtained from the client.’” Tax Analysts v.

Internal Revenue Serv., 117 F.3d 607, 618 (D.C. Cir. 1997) (quoting In re Sealed Case, 737 F.2d

94, 98–99 (D.C. Cir. 1984)); see also Judicial Watch, Inc. v. U.S. Dep't of Homeland Sec., 841 F.

Supp. 2d 142, 153–54 (D.D.C. 2012) (discussing attorney-client privilege). A court may infer

confidentiality when the communications suggest that “the Government is dealing with its

attorneys as would any private party seeking advice to protect personal interests.” Coastal States

Gas Corp. v. Dep't of Energy, 617 F.2d 854, 863 (D.C. Cir. 1980).

       CBP withheld legal advice that was provided by attorneys from the Office of Chief Counsel

to CBP law enforcement personnel and descriptions of those communications; these

communications included advice and recommendations regarding development of law



                                                 8
        Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 9 of 20




enforcement procedures.     Howard Decl. at ¶¶ 34-35.       Likewise ICE withheld confidential

discussions between two attorneys from the Office of the Principal Legal Advisor (“OPLA”)

regarding legal matters which would then be communicated to other agency employees and

provide advice on legal matters. Pineiro Decl. at ¶ 38; see also ICE Vaughn Index. Both CBP and

ICE properly withheld communications between agency attorneys communicating advice,

guidance, or opinions regarding particular legal questions raised by agency employees. Judicial

Watch v. Dep’t of the Army, 466 F. Supp. 2d 112, 121 (D.D.C. 2006) (Attorney-client privilege

“applies to confidential communications made to an attorney by both high-level agency personnel

and lower-echelon employees.”). The information withheld is clearly the type of information that

the attorney-client privilege of FOIA Exemption 5 was intended to protect because the information

constitutes “confidential communications between an attorney and his client relating to a legal

matter for which the client has sought professional advice.” Mead Data Cent., Inc., 566 F.2d at

252; see also Judicial Watch, 466 F. Supp. 2d at 121 (Attorney-client privilege “encompasses any

opinions given by an attorney to his client based on, and thus reflecting, those facts as well as

communications between attorneys that reflect client-supplied information.”). Thus, CBP and ICE

are entitled to summary judgement with respect to their withholdings made pursuant to FOIA

Exemption 5 and the attorney-client privilege.

       2. ICE Properly Withheld Information pursuant to the Attorney Work-Product
          Privilege

       ICE also correctly withheld information pursuant to the attorney work-product privilege of

FOIA Exemption 5, which protects documents and other memoranda prepared by an attorney in

contemplation of litigation. See, e.g., Judicial Watch v. Dep’t of Justice, 432 F.3d 366, 369 (D.C.

Cir. 2005). Moreover, because the work product doctrine does not distinguish between factual and

deliberative material, “factual material is itself privileged when it appears within documents that



                                                 9
       Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 10 of 20




are attorney work product.” Id. at 371. Thus, “[i]f a document is fully protected as work product,

then segregability is not required.” Id.

       Under the attorney work-product, ICE withheld information contained in documents

prepared by OPLA attorneys pertaining to a case summary of an ongoing litigation; training

material regarding matters anticipating future litigation; and matters related to recent decisions and

contemplating future litigation. Pineiro Decl. ¶ 38; see also ICE Vaughn Index. This type of

information falls squarely within the attorney work-product privilege of FOIA Exemption 5. See

e.g. Sorin v. U.S. Dep’t of Justice, 758 Fed. Appx. 28, 32 (2nd Cir. 2018) (holding that emails

concerning legal theories and litigation strategies and attorney notes “fall within the work-product

privilege as communications within and among law enforcement agencies created in anticipation

of a criminal prosecution and for the purpose of furthering that prosecution”); Media Research

Ctr. v. U.S. Dep’t of Justice, 818 F. Supp. 2d 131, 141 (D.D.C. 2011) (“[W]hen government

attorneys act as ‘legal advisors’ to an agency considering litigation that may arise from challenge

to a government program, a specific claim is not required to justify the assertion of [the attorney

work-product] privilege”). Accordingly, ICE is entitled to summary judgment with respect to its

withholdings made pursuant to the attorney work-product privilege.

       3. ICE and CBP Properly Withheld Information Pursuant to the Deliberative
          Process Privilege.

       ICE withheld pursuant to the deliberative process privilege draft documents, such as draft

training documents and information pertaining to legal advice and guidance. Pineiro Decl. at ¶ 39;

see also ICE Vaughn Index. CBP also withheld, pursuant to the deliberative process privilege,

information regarding advice and recommendations to agency decision makers and advice

regarding the establishment of an appropriate decision-making process for the development of law

enforcement procedures. Howard Decl. at ¶ 34. FOIA Exemption 5 not only shields documents



                                                 10
       Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 11 of 20




of the type that would be privileged in the civil discovery context, but also includes the executive

deliberative process privilege. NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 149 (1975); see

Judicial Watch, Inc. v. Dep’t of Justice, 365 F.3d 1108, 1113 (D.C. Cir. 2004); Rockwell Int’l

Corp. v. Dep’t of Justice, 235 F.3d 598, 601 (D.C. Cir. 2001).

       Documents exempt from disclosure pursuant to Exemption 5, deliberative process

privilege, include those “‘reflecting advisory opinions, recommendations and deliberations

comprising part of a process by which governmental decisions and policies are formulated.’”

Sears, Roebuck & Co., 421 U.S. at 150 (quoting Carl Zeiss Stiftung v. V.E.B. Carl Zeiss, Jena, 40

F.R.D. 318, 324 (D.D.C. 1966)); see McKinley v. FDIC, 744 F. Supp. 2d 128, 137-38 (D.D.C.

2010). As the U.S. Supreme Court has explained:

       The deliberative process privilege rests on the obvious realization that officials will not
       communicate candidly among themselves if each remark is a potential item of discovery
       and front page news, and its object is to enhance the quality of agency decisions by
       protecting open and frank discussion among those who make them within the Government.


       Dep’t of Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8-9 (2001) (internal

quotation marks and citations omitted). Examples of documents covered by the deliberative

process privilege include recommendations, draft documents, proposals, suggestions, advisory

opinions, and other documents, such as email messages, that provide the views of the author, rather

than the official policy of the agency, or which reflect the give and take of the policy-making

process. See Bloomberg, L.P. v. SEC, 357 F. Supp. 2d 156, 168 (D.D.C. 2004).

       To invoke the deliberative process privilege, an agency must show that the exempt

document is both pre-decisional and deliberative. Access Reports v. Dep’t of Justice, 926 F.2d

1192, 1194 (D.C. Cir. 1991); Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 868

(D.C. Cir. 1980). For a document to be pre-decisional, it must be antecedent to the adoption of an




                                                11
       Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 12 of 20




agency policy. See Jordan v. Dep’t of Justice, 591 F.2d 753, 774 (D.C. Cir. 1978) (en banc); see

also In re Sealed Case, 121 F.3d 729, 737 (D.C. Cir. 1997) (“The deliberative process privilege

does not shield documents that simply state or explain a decision the government has already

made[.]”). To show that a document is pre-decisional, however, the agency need not identify a

specific final agency decision; it is sufficient to establish “‘what deliberative process is involved,

and the role played by the documents at issue in the course of that process.’” Heggestad v. Dep’t

of Justice, 182 F. Supp. 2d 1, 7 (D.D.C. 2000) (quoting Coastal States Gas, 617 F.2d at 868); see

Gold Anti-Trust Action Comm. v. Bd. of Governors, 762 F. Supp. 2d 123, 135-36 (D.D.C. 2011)

(“[E]ven if an internal discussion does not lead to adoption of a specific government policy, its

protection under Exemption 5 is not foreclosed as long as the document was generated as part of

a definable decision-making process.”) (citing Petroleum Info. Corp. v. Dep’t of Interior, 976 F.2d

1429, 1434 (D.C. Cir. 1992)).

       ICE describes the information withheld pursuant to the deliberative process privilege as

containing internal discussions between agency employees with respect to draft documents that do

not contain final agency decisions. See ICE Vaughn Index. The information withheld contains

options being considered, and recommendations. Id.         Some of these documents contain edits,

recommended changes and feedback. Id. This information is both deliberative and pre-decisional.

       Furthermore, ICE explains that disclosure of the withheld information would lead to a

chilling effect on the agency’s ability to have open and frank discussions among its staff. Pineiro

Decl. at ¶ 39. Moreover, ICE notes that if draft information regarding agency policies and

enforcement actions were released, this could lead to confusion as to ICE’s mission and

enforcement activities.     Id. Thus, ICE has demonstrated a foreseeable harm. 5 U.S.C.




                                                 12
       Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 13 of 20




§ 552(a)(8)(A)(i)(I); see also Amadis v. U.S. Dep’t of State, 971 F.3d 364, 371 (D.C. Cir. 2020)

(“Such chilling of candid advice is exactly what the privilege seeks to prevent.”)

       CBP explains that the information withheld under the deliberative process privilege

includes deliberative information compiled in advance of a final agency decision, including advice

and recommendations to agency decision makers, and advice regarding the establishment of an

appropriate decision-making process for the development of law enforcement procedures. Howard

Decl. at ¶ 34.

       Based on the above, ICE and CBP correctly withheld the above information pursuant to

the deliberative process privilege of FOIA Exemption 5.



       B. The Records at Issue Have Been Compiled For Law Enforcement Purposes
         To establish the applicability of any of the subparts of FOIA Exemption7, the government

must first show that the records were “compiled for law enforcement purposes.” 5 U.S.C. §

552(b)(7). Investigative documents qualify as records “compiled for law enforcement purposes”

if the agency’s declaration establishes (1) “a rational nexus between the investigation and one of

the agency’s law enforcement duties;” and (2) “a connection between and individual or incident

and a possible security risk or violation of federal law.” Ctr. For Nat’l Sec. Studies v. U.S. Dep’t

of Justice, 331 F.3d 918, 926 (D.C. Cir. 2003) (internal quotation marks omitted). Further, where,

as here “the agency’s principal function is law enforcement, courts are “’more deferential’” to the

agency’s claimed purpose for the particular records.” Pub. Employees for Envtl. Responsibility v.

U.S. Section, Int’l Boundary & Water Comm’n, U.S.-Mexico, 740 F.3d 195, 203 (D.C. Cir. 2014)

(quoting Tax Analyst v. IRS, 294 F.3d 71, 77 (D.C. Cir. 2002); see also Pratt v. Webster, 673 F.2d

408, 418 & n.25 (D.C. Cir. 1982) (“[L]ess exacting proof” of a legitimate law enforcement purpose

is required of law enforcement agencies”).


                                                13
       Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 14 of 20




       Both CBP and ICE satisfy the threshold requirement of FOIA Exemption 7. CBP indicates

that the record at issue was compiled for law enforcement purposes in that the information was

created and used by CBP in its law enforcement mission to secure the U.S. border and enforce

federal law at the U.S. ports of entry. Howard Decl. at ¶ 38. ICE is the largest investigative arm

of DHS, and is responsible, among other duties, for identifying and eliminating vulnerabilities

within the nation’s borders. Pineiro Decl. at ¶ 41. ICE states that the records at issue pertain to

investigations conducted pursuant to DHS’s law enforcement authorities. Id.



       1. FOIA Exemptions 6 and 7(C)

       Pursuant to FOIA Exemptions 6 and 7(C), CBP withheld the names, email addresses, and

phone numbers of CBP employees. Howard Decl. at ¶ 40. Similarly ICE indicated, throughout its

Vaughn Index, that it withheld the following information: names, signatures, phone numbers,

addresses and email addresses. Pineiro Decl. at ¶ 45; see also ICE Vaughn Index – Bates page

numbers: 2019-ICLI-00060 1-938.3

       FOIA Exemption 6 protects from disclosure “personnel and medical files and similar files

the disclosure of which would constitute a clearly unwarranted invasion of personal privacy.” 5

U.S.C. § 552(b)(6). The Supreme Court has adopted a broad construction of the privacy interests

protected by Exemption 6, emphasizing that “privacy encompass[es] the individual’s control of

information concerning his or her person.” DOJ v. Reporters Committee for Freedom of the Press,

489 U.S. 749, 764 n. 16 (1989) (citation omitted). Exemption 6 requires an agency to balance the

individual’s right to privacy against the public’s interest in disclosure. Dep’t of Air Force v. Rose,



3
 Plaintiff indicated that it agreed not to challenge FOIA Exemptions 6 and 7(C) withholding of
names, phone numbers, addresses and email addresses so long as individuals are identifiable by
position. See Dkt. No. 14.


                                                 14
       Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 15 of 20




425 U.S. 352, 372 (1976). An agency must determine whether disclosure of information threatens

a protectable privacy interest and if so, the agency must weigh that privacy interest against the

public interest in disclosure, if any. See Reed v. NLRB, 927 F.2d 1249, 1251 (D.C. Cir. 1991).

The “only relevant public interest … to be weighed in this balance is the extent to which disclosure

would serve the core purpose of FOIA, which is contribut[ing] significantly to the public

understanding of the operations or activities of the government.” Dep’t of Defense v. Fed. Labor

Relations Auth., 510 U.S. 487, 495 (1994).

       Likewise FOIA Exemption 7(C) protects “records or information compiled for law

enforcement purposes” when disclosure “could reasonably be expected to constitute an

unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C). “Exemption 7(C) … is

‘somewhat broader’ than Exemption 6, which requires proof of a ‘clearly unwarranted invasion of

personal privacy.’” Roth v. DOJ, 642 F.3d 1161, 1173 (D.C. Cir. 2011) (quoting DOJ v. Reporters

Comm. for Freedom of the Press). Where the information in question was compiled for law

enforcement purposes, courts “have no need to consider Exemption 6 separately because all

information that would fall within the scope of Exemption 6 would also be immune from disclosure

under Exemption 7(C).” Id. However under both Exemptions 6 and 7(C), the agency must engage

in a balancing test to determine whether the public interest in disclosure is outweighed by a

significant private interest in non-disclosure. See Am. Immigration Lawyers Ass’n v. Exec. Office

for Immigration Review, 830 F.3d 667, 673-74 (D.C. Cir. 2016).

       Both CBP and ICE explain that law enforcement personnel, such as federal agents and

immigration officers, have a privacy interest in not having their names and contact information

released in order to remain free from harassment and retaliation, and not become targets of

individuals who may begrudge them. Howard Decl. at ¶ 40; Pineiro Decl. at ¶¶ 47-50. See e.g.




                                                15
       Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 16 of 20




Bernegger v. EOUSA, 334 F. Supp. 3d 74, 89 (D.D.C. 2018) (finding names, addresses, and

telephone numbers of AUSAs, legal assistants, law enforcement officers properly withholdable as

“there is reason to believe” plaintiff will harass or retaliate against those individuals – FOIA

Exemption 6 and 7(C)); Michael v. Dep’t of Justice, Civ. A. No. 17-0197 (ABJ), 2018 WL

4637358, *11 (D.D.C. Sept. 27, 2018) (“disclosure of personal information of law enforcement

personnel may hinder the ability to conduct ongoing investigations, may lead to unwarranted

harassment, and may otherwise cause embarrassment” constituting an invasion of privacy).

       It is also clear that the release of such information would not significantly contribute to the

public’s understanding of how CBP, ICE, or the Department of Homeland Security as a whole,

carry out their statutory duties. Howard Decl. at ¶ 40; Pineiro Decl. at ¶ 51; see also McGehee v.

DOJ, 800 F. Supp. 2d 220, 234 (D.D.C. 2011) (“[T]he relevant question is not whether the public

would like to know the names of FBI agents and victims involved, but whether knowing those

names would shed light on the FBI’s performance of its statutory duties.”)

       Accordingly, as there is no significant public interest in the information described above,

it is clear that both CBP and ICE correctly applied FOIA Exemptions 6 and 7(C) to withhold

names, signatures, phone numbers, addresses and email addresses.

       2. FOIA Exemption 7(E)

       Pursuant to FOIA Exemption 7(E), CBP withheld internal guidelines for the use of

specific law enforcement techniques; information regarding the circumstances in which such

techniques may be utilized and limitations on the use of such techniques. Howard Decl. at ¶ 43.

ICE withheld information under FOIA Exemption 7(E) pertaining to Fourth Amendment training

material; techniques and procedures related to prosecutions; internal website URLs; techniques

and procedures related to electronic surveillance; techniques and procedures related to GPS




                                                 16
       Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 17 of 20




trackers in the maritime environment; technical operations handbook for special agents and other

law enforcement officers. See ICE Vaughn Index. 4

       Exemption 7(E) permits withholding of “records or information compiled for law

enforcement purposes, but only to the extent that the production of such law enforcement records

or information … would disclose techniques and procedures for law enforcement investigations or

prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if

such disclosure could reasonably be expected to risk circumvention of the law.” 5 U.S.C.

§ 552(b)(7)(E); Blackwell v. FBI, 646 F.3d 37, 42 (D.C. Cir. 2011) (noting the “relatively low bar

for the agency to justify withholding” information under Exemption 7(E)).

       In this Circuit, “‘the exemption looks not just for circumvention of the law, but for a risk

of circumvention; not just for an actual or certain risk of circumvention, but for an expected risk;

not just for an undeniably or universally expected risk, but for a reasonably expected risk; and not

just for certitude of a reasonably expected risk, but for the chance of a reasonably expected risk.’”

Blackwell, 646 F.3d at 42 (quoting Mayer Brown LLP v. IRS, 562 F.3d 1190, 1193 (D.C. Cir.

2009)). In fact, “Exemption 7(E) sets a relatively low bar for the agency to justify withholding:

‘Rather than requiring a highly specific burden of showing how the law will be circumvented,

exemption 7(E) only requires that the [agency] demonstrate logically how the release of the

requested information might create a risk of circumvention of the law.’” Id. (quoting Mayer

Brown, 562 F.3d at 1194) (internal quotation marks and alterations omitted).

       CBP explains that disclosure of the information that it withheld pursuant to FOIA

Exemption 7(E) would risk circumvention of the law because it would reveal specific law



4
 This information can be found on Bates Page Numbers: 2019-ICLI-00060: 056-109; 117-118;
120-415; 418-420; 489-569; 580-582; 605-655; 657-735; 771-780; 856-864; 916-929; 939-941;
and 945-953.


                                                 17
       Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 18 of 20




enforcement capabilities and provide information regarding the relative likelihood of CBP utilizing

particular techniques in certain circumstances or in specific locations. Howard Decl. at ¶ 44. Such

information could be used to develop countermeasures, avoid detection, and frustrate CBP’s ability

to detect illicit activity and enforce the law. Id. Furthermore, information regarding procedures

utilized in particular geographic locations and the use of certain investigative techniques at those

locations may lead illicit actors to target locations where they may face a decreased risk of

detection (a practice known as “port shopping”). Id. at ¶ 45. Likewise ICE states that disclosing

the information withheld pursuant to FOIA Exemption 7(E) could reasonably be expected to

circumvent the law. Pineiro Decl. at ¶ 53. ICE also states in its Vaughn entries that the information

withheld under FOIA Exemption 7(E) relates to law enforcement techniques and procedures that

are not commonly known. See ICE Vaughn Index. ICE further explains that releasing this

information could risk circumvention of the law by individuals taking proactive steps to counter

operational and investigative actions taken by ICE during enforcement operations. Pineiro Decl.

at ¶ 54.

           FOIA Exemption 7(E) has been deemed appropriate with respect to similar types of

information withheld by CBP and ICE where release of such information could create a risk of

circumvention. See e.g. Techserve Alliance v. Napolitano, 803 F. Supp. 2d 16, 28-29 (D.D.C.

2011) (noting D.C. Circuit precedent “that an agency may withhold information from disclosure

where releasing such information would provide insight into its investigatory or procedural

techniques.”); Abdelfattah v. U.S. Immigration & Customs Enforcement, 851 F. Supp. 2d 141, 145

(D.D.C. 2012) (investigative notes and internal instructions properly withheld under Exemption

7(E)); see also Parker v. U.S. Immigration & Customs Enforcement, 238 F. Supp. 3d 89, 100

(D.D.C. 2017) (disclosing law enforcement system URLs, internal website links could reasonably




                                                 18
       Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 19 of 20




be expected to create a risk of circumvention). Because there is a risk of circumvention of the law

in releasing this information, CBP and ICE correctly applied FOIA Exemption 7(E).



III.   ALL REASONABLY SEGREGABLE PORTIONS OF THE RESPONSIVE
       RECORDS HAVE BEEN RELEASED.

       Under FOIA, if a record contains information exempt from disclosure, any “reasonably

segregable,” non-exempt information must be disclosed after redaction of the exempt information.

5 U.S.C. § 552(b). Non-exempt portions of records need not be disclosed if they are “inextricably

intertwined with exempt portions.” Mead Data Cent., Inc. v. Dep’t of Air Force, 566 F.2d 242,

260 (D.C. Cir. 1977). To establish that all reasonably segregable, non-exempt information has

been disclosed, an agency need only show “with ‘reasonable specificity’” that the information it

has withheld cannot be further segregated. Armstrong v. Exec. Off. of the President, 97 F.3d 575,

578-79 (D.C. Cir. 1996); Canning v. Dep’t of Justice, 567 F. Supp. 2d 104, 110 (D.D.C. 2008).

“Agencies are entitled to a presumption that they complied with the obligation to disclose

reasonably segregable material,” which must be overcome by some “quantum of evidence” by the

requester. Sussman v. U.S. Marshals Serv., 494 F.3d 1106, 1117 (D.C. Cir. 2007).

       In this case, CBP and ICE both evaluated the records to determine where non-exempt

information could be segregated from exempt information, and disclosed the non-exempt

information from the records where feasible. Howard Decl at ¶ 46; Pineiro Decl. at ¶¶ 55-57.

Furthermore, the fact that ICE provided a supplemental release of information on September 30,

2020, is further evidence of ICE’s in-depth segregability review. Id. at ¶ 17. Both CBP and ICE’s

declarations, and ICE’s Vaughn Index, demonstrate throughout, with reasonable specificity, that

all documents reviewed were processed to identify and produce any reasonably segregable




                                                19
       Case 1:19-cv-02578-TFH Document 18-1 Filed 11/13/20 Page 20 of 20




material consistent with the FOIA provisions. Therefore, the Court should find that CBP and ICE

have properly complied with the duty to segregate exempt from non-exempt information.



                                            *     *    *



                                          CONCLUSION

       For the reasons set forth above, DHS respectfully requests that this Court grant summary

judgment in its favor as to all claims.



Dated: November 13, 2020                     Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney

                                            Daniel F. Van Horn
                                            Chief, Civil Division
                                            D.C. Bar #924092

                                                By: /s/ Kathleene Molen
                                                KATHLEENE MOLEN
                                                Assistant United States Attorney
                                                555 4th Street, N.W.
                                                Washington, District of Columbia 20530
                                                Telephone: (202) 803-1572
                                                Kathleene.Molen@usdoj.gov

                                                Counsel for Defendant




                                                  20
